EXHIBIT 10 (b10-1) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 56 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective December 10, 2007 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Clemson Holdings, LLC Limited Liability Company Michigan 12/10/2007 Dated:December 10, 2007 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:December 10, 2007 CLEMSON HOLDINGS LLC By:/s/Robert Hogan Robert Hogan Manager EXHIBIT 10 (b10-2) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 57 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective January 3, 2008 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Adams Dairy Bank Bank Missouri 01/03/2008 Dated:January 3, 2008 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:January 3, 2008 ADAMS DAIRY BANK By:/s/ David C. Chinnery David C. Chinnery President & CEO EXHIBIT 10 (b10-3) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 58 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective February 8, 2008 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Mountain View Bank of Commerce Bank Colorado 2/8/2008 Dated:February 8, 2008 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:February 8, 2008 MOUNTAIN VIEW BANK OF COMMERCE By:/s/ John Ellison John Ellison President and CEO EXHIBIT 10 (b10-4) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 59 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective April 30, 2008 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Colonia Bank Bank Arizona 4/30/2008 Dated:April 30, 2008 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:April 30, 2008 COLONIA BANK By:/s/ Gil Jimenez Gil Jimenez President EXHIBIT 10 (b10-5) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 60 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective May 15, 2008 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Pisgah Community Bank Bank North Carolina 5/15/2008 Dated:May 15, 2008 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:May 15, 2008 PISGAH COMMUNITY BANK By:/s/ Ted Durham Ted Durham President EXHIBIT 10 (b10-6) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 61 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective April 23, 2008 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Ft. Myers Holdings, LLC Limited Liability Company Michigan 4/23/2008 Dated:April 23, 2008 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:April 23, 2008 Ft. Myers Holdings, LLC By:/s/ Len Davenport Len Davenport Manager EXHIBIT 10 (b10-7) AMENDMENT TO THE CAPITOL BANCORP LTD. EMPLOYEE SAVINGS AND STOCK OWNERSHIP PLAN AMENDMENT NUMBER 62 The Capitol Bancorp Ltd. Employee Savings and Stock Ownership Plan is hereby amended effective May 18, 2008 adding the following participating employer at the end of the list contained: Name of Employer Type of Entity State of Organization Date of Participation Capitol Capital, LLC Limited Liability Company Michigan 5/18/2008 Dated:May 18, 2008 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Corporate President Dated:May 18, 2008 Capitol Capital, LLC By: /s/ Joseph D. Reid Joseph D. Reid Capitol Bancorp Ltd. (member)
